962 So. 2d 377 (2007)
Janet JOYNER, Appellant,
v.
STATE of Florida, Appellee.
No. 1D06-3161.
District Court of Appeal of Florida, First District.
July 27, 2007.
William J. Sheppard, D. Gray Thomas, and Matthew R. Kachergus of Sheppard, White, Thomas & Kachergus, P.A., Jacksonville, for Appellant.
Bill McCollum, Attorney General, and Daniel A. David, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Upon the state's proper concession of error, we reverse appellant's judgment and sentence and remand for a new trial. See Smith v. State, 606 So. 2d 641 (Fla. 1st DCA 1992).
WEBSTER, PADOVANO, and ROBERTS, JJ., concur.